Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20140037274 to Chaudhry (Chaudhry).
Regarding claims 1 and 13, Chaudhry teaches a tank defining a chamber for holding water (16, Figure 1); a heating element for heating the water within the chamber (24, Figure 1); and a controller operably coupled to the heating element (36, Figure 1), the controller being configured for: energizing the heating element for an energization period (64, Figure 3, Paragraph 0014; measuring electrical current passing through the heating element during the energization period (66, Figure 3 and Paragraph 0015); determining a correlation value using the measured electrical current and a correlation filter (72 and 74, Figure 3, Paragraphs 0016-0017); and determining that the heating element is submerged based on the correlation value (76 and 80, Figure 3, Paragraph 0017).
Regarding claims 2 and 14, Chaudhry teaches wherein determining the correlation value using the measured electrical current and the correlation filter comprises: obtaining a base signal associated with a known tank state (66 and 72, Figure 3); and generating the correlation value using the correlation filter, the measured electrical current, and the base signal (74, Figure 3).
Regarding claims 3 and 15, Chaudhry teaches wherein determining that the heating element is submerged comprises: determining that the correlation value generated using the correlation filter exceeds a predetermined threshold (74, Figure 3).
Regarding claim 6, Chaudhry teaches wherein the energization period is less than three seconds (64, Figure 3, Paragraph 0014).
Regarding claims 7 and 17, Chaudhry teaches wherein the energization period is less than two seconds (64, Figure 3, Paragraph 0014).
Regarding claims 9 and 18, Chaudhry teaches wherein measuring electrical current passing through the heating element during the energization period comprises taking periodic measurements while the heating element is energized (periodic measurements indicated in steps 64 and 78).
Regarding claims 11 and 19, Chaudhry teaches wherein the controller is further configured for: energizing the heating element to heat the water in the tank if the correlation value indicates that the heating element is submerged (80, Figure 3).
Regarding claims 12 and 20, Chaudhry teaches wherein the controller is further configured for: providing a user notification if the correlation value indicates that the heating element is not submerged (76, Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry.
Regarding claims 4 and 16, Chaudhry is silent on wherein the predetermined threshold is greater than 0.8.
Chaudry teaches using a threshold – 132ma > average. This formula can be manipulated so that it is 1<(threshold-132)/average and finally (4/5)> 4*(threshold-132)/(5*average). This scale provides a threshold to initiate dry fire alarm where a threshold is 0.8. According to Applicant’s Specification (Paragraph 0039) the threshold can be any number of selected values. To meet this criteria only a mere manipulation of the formula provided in Chaudhry is required. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a predetermined threshold value of 0.8 because Applicant has not disclosed that that particular value provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chaudhry’s formula as manipulated and Applicant’s invention, to perform equally well because both perform the same function of of indicating a dry fire condition and they both can be converted to each other using simple manipulation of the formula provided by Chaudhry.
Regarding claim 5, Chaudhry is silent on wherein the correlation value is a value between 0.0 and 1.0.
.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry in view of U.S. Patent 4482891 to Spencer (Spencer).
Regarding claim 8, Chaudhry is silent on wherein the controller is further configured for: supplying a flow of water into the chamber if the heating element is not submerged.
Spencer teaches wherein the controller is further configured for: supplying a flow of water into the chamber if the heating element is not submerged (Paragraph 0088). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Chaudhry with the teachings of Spencer to provide wherein the controller is further configured for: supplying a flow of water into the chamber if the heating element is not submerged. Doing so would prevent the device from damaging the heating element.
Regarding claim 10, Chaudhry is silent on wherein a sampling rate of periodic measurements is about one measurement per 50 milliseconds.
Spencer teaches a sampling rate of 20 hertz which converts to 50 milliseconds (Col. 4 lines 39-59). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Chaudhry with the teachings of Spencer to provide a sampling rate of periodic measurements is about one measurement per 50 milliseconds. Doing so would be a simple matter of convenience and design choice (Col. 4 lines 39-59) and a sampling rate would be selected in order to eliminate false indications while also sampling enough that the system can react quickly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        11/23/21